COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-07-110-CV



WOODHAVEN HOMES, INC. AND
					      APPELLANTS	

JLK LAND, LTD.
		      



V.

ALLIANCE PROPERTY, LTD., 							APPELLEES

MCCLURE DEVELOPMENT, INC., 

J. DOUG MCCLURE, INDIVIDUALLY, 

W.V. DEVELOPMENT CORPORATION, 

AND MERVIN L. REAGAN, INDIVIDUALLY 

    	

AND

ALLIANCE PROPERTY, LTD.
							APPELLANT

V.

WOODHAVEN HOMES, INC. AND
				                 APPELLEES	

JLK LAND, LTD.

----------
 

FROM THE 141
ST
 DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

We have considered the parties’ “Joint Motion For Dismissal.”  It is the court’s opinion that the motion should be granted; therefore, we dismiss the 





appeal and cross-appeal with prejudice.  
See
 T
EX.
 R. A
PP.
 P. 42.1(a)(2), 43.2(f).

Costs of the appeal shall be paid by appellants
, for which let execution issue.  
See 
Tex. R. App. P.
 
43.4.

PER CURIAM

PANEL D:  HOLMAN, GARDNER, and WALKER, JJ.



DELIVERED:  August 2, 2007

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.